          Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                           )
THAR PROCESS, INC.,                                        )
                                                           )
        Plaintiff,                                         )
               v.                                          )   Civil No. 20-945
                                                           )
SOUND WELLNESS, LLC,                                       )
                                                           )
Defendant/Third Party Plaintiff,                           )
            v.                                             )
                                                           )
PLANT SCIENCE LABORATORIES, LLC.                           )
and MICHAEL BARNHART,                                      )
                                                           )
        Third Party Defendants.                            )

                                                     OPINION

        In this commercial dispute, Plaintiff Thar Process, Inc. (Thar) alleges that Defendant

Sound Wellness, LLC (Sound Wellness) breached a contract between the parties and was thereby

unjustly enriched. Compl. ECF No. 1-1.1 Sound Wellness, in turn, counterclaims that Thar

breached the contract and committed fraud. Am. Counterclaims, ECF No. 23. Sound Wellness

also filed a Third-Party Complaint alleging that Third-Party Defendant Plant Science

Laboratories, LLC (Plant Science) breached a contract between the parties, and that both Plant

Science and its President and owner, Third-Party Defendant Michael Barnhart, committed fraud

against Sound Wellness. Am. Third-Party Compl. ECF No. 40. Presently before the Court is the

Third-Party Defendants’ Motion to Dismiss the Amended Third-Party Complaint and/or Transfer

This Action to the Western District of New York. ECF No. 43. The Third-Party Defendants

argue that Sound Wellness’s Amended Third-Party Complaint should be dismissed due to lack of


1
  Thar commenced this action on May 20, 2020, by filing a Complaint in the Court of Common Pleas of Allegheny
Count. ECF No. 1-1. On June 25, 2020, Sound Wellness removed the action to this court based on diversity
jurisdiction. ECF No. 1.
            Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 2 of 14




jurisdiction. In the alterative, they move to have the Third-Party action transferred to New York.

Failing either such outcome, they move to dismiss the Third-Party claims for failure to state a

claim. Thar has also filed a Motion to Dismiss Sound Wellness’s Counterclaims for failure to

state a claim. ECF No.27. As regards venue, the Third-Party Defendants do not have standing

to object to venue as improper under 28 U.S.C. § 1406(a). However, the forum selection clause

within the contract between Sound Wellness and Plant Science supports transfer of the Third-

Party Complaint to New York pursuant to 28 U.S.C. § 1404(a). Further, this Court lacks

personal jurisdiction over the individual Third-Party Defendant Michael Barnhart; however, he is

subject to personal jurisdiction in New York. Finally, the interests of justice support transfer of

Thar’s Complaint and Sound Wellness’s Counterclaim to New York. As a result, this entire

action will be transferred to the Western District of New York.

      I.        Background

           Thar, a Pennsylvania Corporation with offices in Pittsburgh, provides “toll processing”

services for hemp biomass.2 ECF No. 1-1, at ¶¶ 1, 6, 8. Sound Wellness is a New York limited

liability company with offices located in Boca Raton, Florida. Id. ¶ 2; ECF No. 40, at ¶ 6.

Sound Wellness’s sole member is Jushi Inc, a Delaware business corporation with a principal

place of business located in Boca Raton, Florida. ECF No. 40, at ¶ 6. Plant Science is a New

York limited liability company with offices located in Buffalo, New York. Id. ¶ 10. Michael

Barnhart is an adult individual located in Buffalo, New York. ECF No. 40, at ¶ 9.

           Sound Wellness entered negotiations with Plant Science in order to obtain oil extracted

from hemp from Plant Science, a New York-based processer. At the start of negotiations, Plant


2
  Throughout the pleadings the parties refer to the product to be processed as hemp, hemp biomass, and the
“Biomass.” Whenever the Court refers to such designations, it is also referring to the product intended to be
processed into the final CDB oil or related oil to be provided to Sound Wellness.


                                                          2
          Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 3 of 14




Science represented to Sound Wellness that the only way Plant Science would be able to process

hemp in New York was by having Pittsburgh-based Thar transport and install necessary

processing equipment at Plant Science’s New York facility. Sound Wellness and Plant Science

eventually entered into a January 9, 2019 contract, in which Plant Science agreed to provide

hemp biomass extraction services in New York using Thar installed equipment, and thereafter

deliver the final products to Sound Wellness. “Agreement for the Purchase of Agricultural

Products and Performance of Related Services,” Jan. 9, 2019, attached as Ex. C. to Am. Third-

Party Compl., ECF No. 40-3 (Sound Wellness-Plant Science Agreement). The Sound Wellness-

Plant Science Agreement contains a forum selection clause designating venue in New York with

New York law to apply to any dispute. ECF No. 40-3, at ¶ 28.

        Due to problems with processing the hemp in New York, a decision was made that the

hemp be moved to Pittsburgh for processing by Thar. To this end, Sound Wellness and Thar

entered into a March 4, 2019 contract, wherein Thar agreed to process hemp biomass into THC-

free CBD oil and other THC-free hemp-based products and to provide such products to Sound

Wellness.3 “Toll Processing Agreement,” Mar. 4, 2019, attached as Ex. A. to the Compl. (ECF

No. 1-1, at 13-24) and as Ex E to Third Am. Compl. (ECF No. 40-5) (Sound Wellness-Thar

Agreement). The Sound Wellness-Thar Agreement does not have a forum selection clause, but it

does provide that Pennsylvania law shall apply to disputes. ECF No. 40-5, at ¶ 21.




3
  In the Amended Third-Party Complaint, Sound Wellness appears to allege that the Toll Processing Agreement
was originally presented to Sound Wellness as a requirement, “because the Biomass would be processed on the Thar
Equipment, even if located at the [Plant Science] Facility.” ECF No. 40, ¶ 94. The relevant allegation for purposes
of the present Motions, however, is Sound Wellness’s decision to enter into the Toll Processing Agreement because
the parties decided to send the hemp to Thar in Pittsburgh.

                                                        3
            Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 4 of 14




        Sound Wellness also entered two related contracts with two New York state growers of

hemp, Be Well NY LLC (Be Well)4 and Donald Spoth Farm (Spoth Farm)5. Pursuant to the

agreements, Be Well and Spoth Farm were to sell hemp to Sound Wellness for processing by

Plant Science. Finally, tangentially relevant to this dispute is a negotiated, but unsigned, contract

between Sound Wellness and Plant Science, the “Biomass Transport Agreement,” which

specifies the details for Plant Science to transport Sound Wellness’s hemp to Thar in Pittsburgh

for processing. Ex. B to ECF No. 44-2; ECF No. 40 ¶¶ 121-25. The Biomass Transport

Agreement provides that the governing law and venue is New York. ECF No. 44-2, ¶ 15.

      II.      Discussion

        The United States Supreme Court recognizes that the “question of personal jurisdiction,

which goes to the court’s power to exercise control over the parties, is typically decided in

advance of venue, which is primarily a matter of choosing a convenient forum.” Leroy v. Great

W. United Corp., 443 U.S. 173, 180 (1979) (citing C. Wright, A. Miller, & E. Cooper, Federal

Practice and Procedure § 3801, pp. 5–6 (1976)). In the same case, however, the Supreme Court

stated that “when there is a sound prudential justification for doing so, we conclude that a court

may reverse the normal order of considering personal jurisdiction and venue.” Id. With respect

to a question of whether venue is improper under section 1406(a), the Supreme Court has held

that it is not necessary that a court have personal jurisdiction over a defendant before addressing



4
  “Binding Memorandum of Understanding,” Nov. 28, 2018, attached as Ex. A to Am. Third-Party Compl., ECF
No. 40-1 (the “Be Well Agreement”). In the event of a dispute, the Be Well- Agreement provides for arbitration to
be held in New York and governed by New York law. ECF No. 40-1, ¶ 7c.

5
  “Agreement for the Purchase of Agricultural Products”, Jan. 17, 2019, attached as Ex. D to Am. Third-Party
Compl., ECF No. 40-4 (the “Spoth Agreement”). The Spoth Agreement provides that New York law shall apply to
disputes and designates venue in New York. ECF No. 40-4 at 14, Ex. A. ¶ 27. It is noted that Plant Science is a
party to the Spoth Agreement as a partner with Spoth Farm in providing hemp to Sound Wellness. This fact is not
relevant to the Motions before the Court.


                                                        4
          Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 5 of 14




the venue question. Goldlawr, Inc. v. Heiman, 369 U.S. 463 (1962). Relying on the rationale in

Goldlawr, the Third Circuit concluded that “§ 1404(a) clearly authorizes the transfer of [a] civil

action”, even “in the absence of jurisdiction over the person of the defendant.” United States v.

Berkowitz, 328 F.2d 358, 361 (3d Cir. 1964) (finding the Supreme Court’s Goldlawr rationale

permitting transfer under section 1406(a), equally applicable to section 1404(a)).

         In light of the above precedent, rather than conduct a full-blown personal jurisdictional

analysis, the Court assumes that Plant Science’s entry into Pennsylvania with Sound Wellness’s

hemp, specifically targeted for processing in Pittsburgh in order to fulfill a contractual

obligation, is sufficient to establish personal jurisdiction. Burger King Corp. v. Rudzewicz, 471

U.S. 462, 475 n. 18 (1985) (a single contact with forum state can support jurisdiction, “so long as

it creates a ‘substantial connection’ with the forum”); JDTech Industries v. Mortech

Manufacturing Company, Inc., 2018 WL 5300400 (W. D. Pa. Sept. 27, 2018) (defendant

shipped, or directed, its merchandise into Pennsylvania); Sunn Classic Pictures, Inc. v. Budco

Inc., 481 F.Supp. 382 (E.D.Pa.1979) (jurisdiction properly asserted over third party defendant

who knowingly sent three film prints which proved to be defective into Pennsylvania).

         As to Mr. Barnhart, all of his alleged actions were taken in his corporate capacity as

President and representative of Plant Science. The “corporate shield” doctrine protects him from

Pennsylvania personal jurisdiction as to his acts in Pennsylvania, unless he “was personally

involved in the corporation’s tortious conduct.” PPG Indus., Inc. v. Jiangsu Tie Mao Glass Co.,

No. 2:15-CV-00965, 2020 WL 1526940, at *5 (W. D. Pa. Mar. 31, 2020);6 see also D & S



6
  The District Court in PPG Indus. referring to “corporate shield” doctrine, noted that the Third Circuit “has never
expressly adopted the “corporate shield” doctrine,” but the Third Circuit did discuss the doctrine in Cerciello v.
Canale, 563 F. App’x 924, 927–28 (3d Cir. 2014). PPG Indus., Inc. v. Jiangsu Tie Mao Glass Co., No. 2:15-CV-
00965, 2020 WL 1526940, at *5 (W. D. Pa. Mar. 31, 2020).


                                                          5
         Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 6 of 14




Screen Fund II v. Ferrari, 174 F. Supp. 2d 343, 347 (E.D. Pa. 2001). A court may deny the

protection of the corporate shield only if the “corporate officer engages in tortious conduct in

his/her corporate capacity in the forum.” Nat’l Precast Crypt Co. v. Dy-Core of Pennsylvania,

Inc., 785 F. Supp. 1186, 1191 (W.D. Pa. 1992) (emphasis added) (further stating that “courts will

consider this conduct as contact with the forum sufficient to support a finding of personal

jurisdiction over the officer in his/her individual capacity”). Here, Sound Wellness alleges that

Mr. Barnhart personally participated in the alleged fraudulent tortious conduct. However, there

are no allegations that Mr. Barnhart engaged in tortious conduct in Pennsylvania or directed at

Pennsylvania. As such, this Court may not exercise personal jurisdiction over Mr. Barnhart in

his individual capacity.

        A. Venue

        As stated, the Court assumes that Plant Science’s transport of Sound Wellness’s hemp

into Pennsylvania, for processing is sufficient to establish personal jurisdiction over Plant

Science. With respect to venue, Plant Science first argues that venue in the Western District of

Pennsylvania is improper pursuant to 28 U.S.C. § 1406, and that the Court should either dismiss

the case or transfer it to the Western District of New York pursuant to section 1406(a). Section

1406(a) provides that where the case is filed in the wrong venue, the District Court “shall

dismiss, or if it be in the interest of justice, transfer such case to any district or division in which

it could have been brought.” 28 U.S.C. § 1406(a). In the alternative, Plant Science argues that

the action should be transferred pursuant to 28 U.S.C. § 1404(a). Section 1404(a) provides:

        For the convenience of parties and witnesses, in the interest of justice, a district
        court may transfer any civil action to another district court or division where it
        might have been brought.

28 U.S.C. § 1404(a).



                                                    6
          Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 7 of 14




               1   Third-Party Defendant’s Ability to Challenge Venue

        A threshold question is whether a third-party defendant has standing to challenge venue

as improper under section 1406(a). The relevant authority indicates it does not. Plant Science

concedes that “generally” third-party defendants “do not have standing to object to venue if

venue for the original action is not challenged.” Third-Party Defts.’ Br. 10. Plant Science claims

there is an exception to this rule “where there are forum selection clauses governing the proper

venue for disputes among the parties.” Id. (citing Days Inn Worldwide, Inc. v. Swami, Inc., No.

CIV.A. 06-4669 (JLL), 2008 WL 4950071, at *2 (D.N.J. Nov. 18, 2008). There is no exception

to the rule.

        In an action involving a third-party complaint, when the original defendant has waived its

right to challenge venue, regardless of whether venue was proper or improper at the time the

action was filed, an independent basis for venue over the ancillary action between the third-party

plaintiff and defendant is not required. Berkey v. Rockwell Spring & Axle Co., 162 F. Supp.

493, 494 (W. D. Pa. 1958). Venue statutes are concerned with institution of the original action;

they do not concern third-party claims. St. Hilaire v. Shapiro, 407 F. Supp. 1029, 1031 (E.D.

N.Y. 1976) (citing Moore’s Federal Practice, Vol. 1, Para 0.140(6), p. 1331); Seafood Imports,

Inc. v. A. J. Cunningham Packing Corp., 405 F. Supp. 5, 8 (S.D.N.Y. 1975) (same). “Section

1406(a) deals with dismissal or transfer of a case when venue was improper at the time the case

was initiated, that is before the Third-Party Defendant became involved.” Daily Exp., Inc. v. N.

Neck Transfer Corp., 483 F. Supp. 916, 917 (M.D. Pa. 1979) (emphasis added). Accordingly,

“third-party defendants have no standing to raise a defense that venue is improper.” One Beacon

Ins. Co. v. JNB Storage Trailer Rental Corp., 312 F. Supp. 2d 824, 828–29 (E.D. Va. 2004). The

rationale underlying denying a third-party defendant the right to challenge venue is persuasive.



                                                7
         Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 8 of 14




If objection to venue “has been waived by the Defendant, to allow a Third-Party Defendant to

make the objection might lead to collusive efforts on the part of a Defendant to get a Third-Party

Defendant into the action primarily for the purpose of moving for dismissal or change of venue.

It would also prejudice the right of the Plaintiff to have a timely objection to the propriety of

venue, or none at all.” Daily Exp., 483 F. Supp. at 918. Accordingly, the Court finds that Plant

Science lacks standing to challenge venue as improper under section 1406(a).

               2. Permissive Transfer of Venue under Section 1404(a)

       In resolving the question of transfer pursuant to section 1404(a), when a forum selection

clause is not at issue, a court must consider, “all relevant factors to determine whether on

balance the litigation would more conveniently proceed and the interests of justice be better

served by transfer to a different forum.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d

Cir.1995). In such case, “[t]he defendant bears the burden of proving that venue is proper in the

transferee district and that convenience and justice would be served by transferring the action to

another district.” United States v. T.F.H. Publications, Inc., No. 2:10CV437, 2010 WL 4181151,

at *2 (W. D. Pa. Oct. 20, 2010) (citing Jumara, 55 F.3d at 879). “The calculus changes,

however, when the parties’ contract contains a valid forum-selection clause.” Atl. Marine Const.

Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 63 (2013). “[T]he party defying the

forum-selection clause [] bears the burden of establishing that transfer to the forum for which the

parties bargained is unwarranted.” Id.

               a. Transfer is Required Based on the Forum Selection Clause

       Plant Science requests that the Court transfer “this action to the United States District

Court for the Western District of New York” pursuant to its agreement with Sound Wellness.




                                                  8
         Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 9 of 14




ECF No. 42-1 at (b). The Sound Wellness-Plant Science Agreement contains the following

relevant forum selection clause:

       28. Governing Law: Venue. ANY LEGAL SUIT, ACTION OR PROCEEDING BETWEEN THE
       PARTIES RELATING TO THE AGREEMENT AND ARISING OUT OF OR BASED UPON
       THE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED THEREBY, SHALL BE
       GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
       ANY CONFLICT OF LAWS PROVISIONS, AND MUST BE VENUED IN THE NEW YORK
       STATE SUPREME COURT, ERIE COUNTY, AND EACH PARTY IRREVOCABLY
       SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK STATE SUPREME
       COURT VENUED IN ERIE COUNTY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
       ANY SUCH SUIT, ACTION OR PROCEEDING FOR WHICH ACCESS TO THE FEDERAL
       COURTS OF THE UNITED STATES IS AVAILABLE SHALL BE VENUED IN THE
       WESTERN DISTRICT OF NEW YORK. THE PARTIES IRREVOCABLY AND
       UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY
       SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
       AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT AS HEREIN PROVIDED
       AND THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
       COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

ECF NO. 40-3 at ¶ 28. Sound Wellness does not challenge the validity of the forum selection

clause, and the Court likewise finds that it is valid and enforceable. The Supreme Court instructs

that “a valid forum-selection clause should be given controlling weight in all but the most

exceptional cases.” Id. at 63 (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988)

(Kennedy, J., concurring)). A Court should honor the parties’ contractually selected forum,

except for “extraordinary circumstances unrelated to the convenience of the parties.” Id. at 62.

Thus, the litigation between Sound Wellness and Plant Science should be transferred to New

York unless the Court finds extraordinary circumstances. Sound Wellness “must bear the burden

of showing why the court should not transfer the case to the forum to which the parties agreed.”

Id. at 64. In considering argument against transfer, the court “should not consider arguments

about the parties’ private interests,” and “must deem the private-interest factors to weigh entirely

in favor of the preselected forum.” Id. Therefore, “a district court may consider arguments

about public-interest factors only.” Id.




                                                 9
        Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 10 of 14




       Based on the underlying facts and the Sound Wellness-Plant Science Agreement, the

Court can discern no extraordinary or unusual reason why the forum selection clause should not

be enforced. The Court concludes that no public factor or combination of factors renders this

case extraordinary, therefore the forum selection clause contained in the Sound Wellness-Plant

Science Agreement requires that the Third-Party Complaint be transferred to the Western District

of New York. Accordingly, the Third-Party Defendants’ motion to transfer the Third-Party

Complaint to New York will be granted.

                   b. Severance Versus Transfer of the Entire Litigation

       The next issue before the Court is whether the Third-Party Complaint should be severed

from the original action, such that only the Third-Party Complaint would be transferred to New

York. Thar argues that the Court should sever the Third-Party Complaint from Thar’s Complaint

and retain Thar’s lawsuit against Sound Wellness. The Third-Party Defendants argue that the

entire litigation should be transferred to New York. They argue that New York is the forum

where the operative facts occurred. In addition, although the Thar-Sound Wellness Agreement

does not designate a venue for disputes, all other relevant agreements provide for venue in New

York. Sound Wellness also argues against severance. Sound Wellness explains that the third-

party issues are “deeply intertwined with those in the original action brought by Thar.” Sound

Wellness Br. 17. Moreover, Sound Wellness cites the risk of inconsistent results and the

possibility that “Sound Wellness could find itself effectively put out of court.” Id. Sound

Wellness therefore argues that, whether venue is in Pennsylvania or New York, the entire

litigation should proceed in a single venue.

       As regards a section 1404(a) analysis for venue concerning Thar’s Complaint and Sound

Wellness’s Counterclaim, the Supreme Court explains “that section 1404(a) was intended to vest



                                                10
         Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 11 of 14




district courts with broad discretion to determine, on an individualized, case-by-case basis,

whether convenience and fairness considerations weigh in favor of transfer.” Jumara, 55 F.3d at

883 (citing Stewart, 487 U.S. at 30-31). In exercising the court’s discretion, the court also

considers the non-exhaustive7 private and public factors enumerated by the United States Court

of Appeals for the Third Circuit in Jumara.

        Initially, there is no dispute that this action “might have been brought” in the

Western District of New York. 28 U.S.C. § 1404(a). The private factors identified by

the Third Circuit include the parties’ preferences; where the claims arose; the

convenience of the parties; the convenience of the witnesses, “but only to the extent that

the witnesses may actually be unavailable for trial in one of the fora”; and the location of

books and records, “similarly limited to the extent that the files could not be produced in

the alternative forum.” Jumara, 55 F.3d at 879. The public factors include the

enforceability of the judgment; practical considerations that could make the trial easier,

more expeditious, or less expensive; relative administrative difficulties pertaining to court

congestion; “the local interest in deciding local controversies at home”; the public

policies of the fora; and the familiarity of the trial judge with applicable state law in

diversity cases. Id. After careful consideration of the Jumara factors in relation to the

present case, the Court concludes that severance is not warranted, and that Thar’s

Complaint and Sound Wellness’s Counterclaim should be transferred to the Western

District of New York, along with Sound Wellness’s Third-Party Complaint.




7
 In Jumara, the Court specifically stated that “there is no definitive formula or list of the factors to consider.”
Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995) (citing 1A PT. 2 JAMES W. MOORE & BRETT A.
RINGLE, FEDERAL PRACTICE ¶ 0.345[5], at 4363 (2d ed. 1995)).

                                                        11
        Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 12 of 14




       Considering the parties’ preferences, this factor favors Pittsburgh-based Thar’s and

Sound Wellness’s original preference to have the disputes litigated in this district. “Ordinarily,

in a § 1404(a) analysis, the plaintiff's choice of forum is afforded substantial weight”. Jumara,

55 F.3d at 879. However, while expressing a preference for this District, Sound Wellness also

expresses a strong preference that the litigation proceed as a package, no matter where it is

litigated. Given that New York is the only available venue for litigating all claims among all

parties in a single proceeding, Sound Wellness’s original preference for this District is muted. In

addition, a plaintiff’s choice of forum is “given less weight when fewer of the operative facts

took place in that forum, and the defendant indicates a strong preference for another district.”

United States v. Ohio Art Co., No. 10–0230, 2010 WL 3155160, at *2 (W. D. Pa. July 30, 2010).

Here, Plant Science and Mr. Barnhart have stated a strong preference that this case be transferred

to New York. Indeed, Plant Science argues that the forum-selection clause in its contract with

Sound Wellness dictates transfer to New York. And, since this Court lacks personal jurisdiction

over the individual defendant Mr. Barnhart, New York is the only forum where the claim against

him can proceed. Furthermore, it is clear to the Court that fewer of the operative facts took place

in Pennsylvania, while the more significant and extensive activities occurred in New York.

       The litigation among all the parties is, as Sound Wellness describes it, “deeply

intertwined,” favoring that this litigation be transferred as a whole to New York. Significantly,

the pleadings presented to the Court indicate that nearly all of the operative facts took place in

New York. As described above, the initial negotiations between Plant Science and Sound

Wellness began with Plant Science referencing its association with Thar. A specific component

of the agreement was that the hemp would be processed in New York on Thar-provided

equipment. Thus, prior to Thar and Sound Wellness entering into their contract, all litigants,



                                                 12
        Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 13 of 14




operating together, contemplated that all contractual acts were to occur in New York. Moreover,

the Thar-Sound Wellness Agreement is directly connected to the events of the Sound Wellness-

Plant Science Agreement. In fact, Plant Science’s difficulties in fulfilling its contractual

obligations to process hemp in New York arose, in part, because of problems with installation of

Thar’s equipment in New York. While the transport of hemp from New York into and then out

of Pennsylvania may support venue in this forum, such activity is overshadowed in a section

1404(a) analysis where nearly every other operative fact arose in New York. The pleadings

demonstrate that the relevant operative acts central to this actionand the claims herein arose in

New York. While there are connections to this district, consideration of where the operative

facts arose, strongly favors transfer to the Western District of New York.

       None of the remaining private and public factors, either alone or in combination

sufficiently weigh in favor of either forum. While it may be marginally more convenient to Thar

for this action to remain in Pittsburgh, this factor does not heavily weigh in favor of Pittsburgh.

The geographic distance between the two fora is not burdensome. In fact, the two federal

districts adjoin one another. Litigating the Complaint and Counterclaims in Pennsylvania but

transferring the Amended Third-Party Complaint to New York makes little sense, given that both

actions will involve the same witnesses and much of the same evidence, all concerning the same

series of events. In addition, Sound Wellness’s legitimate concern that inconsistent results might

occur through two forums, is resolved by complete case transfer. Finally, the Court discerns no

prejudice to Thar with full transfer to the Western District of New York.

       Based on the foregoing, the Court finds that the convenience of the parties and the

interests of justice would be best served by transferring Thar’s Complaint and Sound Wellness’s




                                                 13
         Case 2:20-cv-00945-MJH Document 53 Filed 03/23/21 Page 14 of 14




Counterclaim to New York along with the Third-Party Complaint. Accordingly, this entire

action shall be transferred to the Western District of New York, forthwith.

     III.    Conclusion

   The Court finds that a third-party defendant cannot challenge venue as improper. However,

the Court concludes that the Amended Third-Party Complaint must be transferred to the Western

District of New York based on the existence of a valid forum selection clause in the contract

between Sound Wellness and Plant Science. Finally, the Court finds the interests of justice favor

transferring Thar’s Complaint and Sound Wellness’s Counterclaim to the Western District of

New York along with the Third-Party Complaint, and thus this action shall be transferred.

Having determined that this matter will be transferred to New York, the parties’ motions to

dismiss for failure to state a claim will be denied without prejudice to refiling in the New York

Court.

   An appropriate Order shall be entered.



IT IS SO ORDERED.


Dated: March 23, 2021                                        _____________________________
                                                             _____
                                                                __
                                                                __
                                                                __________ __
                                                                        ______
                                                                        __   _______
                                                                             ____   ______
                                                                                        _______
                                                             Marilyn J. Ho
                                                                        H
                                                                        Horan
                                                                           ran
                                                                             n
                                                             United States District Court Judge




                                                14
